JOHN M. BAILEY

 

CHERYL BUSK
CLERK

CUMEF JUSTICE
WeSPEcyMOTTER Eleventh District of Texas TELE: 254762002638
sSTICE 100 WEST MAIN STREET, SUITE 300 FAN: 254/629-2191
W. BRUCE WILLIAMS PO BOX 271 cherylbusk @IAcOUrts.BOV
JUSTICE EASTLAND, TEXAS 76448 wew.tvcourts.gov/ lf theon
June 24, 2021
John W. Stickels Russeil D. Thomason, District Attorney
Stickels & Associates, P.C. Eastland County Courthouse
P. O. Box 121431 100 West Main, Suite 204
Arlington, TX 76012 Eastland, TX 76448
* DELIVERED VIA E-MAIL * * DELIVERED VIA E-MAIL *
Paul W. Lewallen, Assistant
100 W Main St #102
Eastland, TX 76448

* DELIVERED VIA E-MAIL *

RE: Appetlate Case Number: 11-21-00082-CR
Trial Court Case Number: 25663

Style: Yahel Eliyah McDaniel v. The State of Texas

The Court has this day GRANTED Appellant’s Motion to Consolidate Appeals in the
above cause.

Please be advised that the Court has this date entered an order in the above cause.
Attached is a copy of the Court’s order.
Respectfully yours,
melwe
ayla McClure, Deputy Clerk
ce: District Clerk - Eastland County (DELIVERED VIA E-MAIL)

Kim Cherry, Court Reporter (DELIVERED VIA E-MAIL)
Steven R. Herod, Judge (DELIVERED VIA E-MAIL)